IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                          No. 83464-9-I

                           Respondent,         DIVISION ONE
                v.

 BYRON RENEE TAYLOR, JR.,                      UNPUBLISHED OPINION

                           Appellant.


       CHUN, J. — A jury found Byron Taylor guilty of child molestation in the third

degree. On appeal, Taylor contends that (1) the prosecutor committed

prejudicial misconduct, (2) defense counsel provided ineffective assistance of

counsel (IAC) by not objecting to such misconduct, and (3) the trial court

inadvertently imposed discretionary supervision fees. For the reasons below, we

remand for the trial court to strike the supervision fees and affirm in all other

respects.

                                  I.    BACKGROUND

       Taylor lived with his girlfriend and her two minor daughters, C.K. and A.K.,

for four years. C.K. reported that Taylor touched her inappropriately, and the

State charged him with child molestation in the third degree.

       During trial, C.K. testified that Taylor touched her inappropriately by taking

her clothes off, touching her vagina and buttocks while she slept, and touching

her breasts and buttocks while they wrestled. She also said that Taylor rubbed

and put his finger inside her vagina. She said that he “dry hump[ed]” her and she


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 83464-9-I/2


“felt his male part get hard, I think.” When asked whether she thought Taylor’s

sexual desire motivated him to touch her, C.K. said, “Yes.” She said she thought

the touching was “sexually motivated” because Taylor would tell A.K. to leave the

room and then “he would touch me.” A.K. testified that she saw Taylor touch and

rub C.K.’s “butt and her private part” more than once.

      Taylor testified to the following: He would take C.K.’s and A.K.’s clothes off

while they were sleeping because they complained they were hot. Taylor said he

play wrestled with C.K. and A.K. “[a]ll the time.” While they were wrestling, he

would touch or pinch C.K.’s breasts because he knew they were developing and

sore, and it was a way to “keep her away” or “get her off me” because “[i]t’s hard

to get a kid out of play mode.” He also said that he once touched C.K.’s vagina

to inspect a rash and that made him uncomfortable. Taylor denied he touched

C.K. or A.K. for enjoyment or sexual pleasure.

      Consistent with WPIC 1.02,1 the trial court instructed the jury as follows:
             The lawyers’ remarks, statements, and arguments are
      intended to help you understand the evidence and apply the law. It
      is important, however, for you to remember that the lawyers’
      statements are not evidence. The evidence is the testimony and the
      exhibits. The law is contained in my instructions to you. You must
      disregard any remark, statement, or argument that is not supported
      by the evidence or the law in my instructions.

And consistent with WPIC 4.01,2 it instructed the jury on presumption of




      1
        11 W ASHINGTON PRACTICE: W ASHINGTON PATTERN JURY INSTRUCTIONS:
CRIMINAL 1.02 (5th ed. 2021).
      2
        11 W ASHINGTON PRACTICE: W ASHINGTON PATTERN JURY INSTRUCTIONS:
CRIMINAL 4.01 (5th ed. 2021).


                                         2
No. 83464-9-I/3


innocence and the beyond the reasonable doubt standard:
              The Defendant has entered a plea of not guilty. That plea puts
       in issue every element of the crime charged. The State is the plaintiff
       and has the burden of proving each element of the crime beyond a
       reasonable doubt. The Defendant has no burden of proving that a
       reasonable doubt exists.
              A defendant is presumed innocent.           This presumption
       continues throughout the entire trial unless during your deliberations
       you find it has been overcome by the evidence beyond a reasonable
       doubt.
               A reasonable doubt is one for which a reason exists and may
       arise from the evidence or lack of evidence. It is such a doubt as
       would exist in the mind of a reasonable person after fully, fairly, and
       carefully considering all of the evidence or lack of evidence. If, from
       such consideration, you have an abiding belief in the truth of the
       charge, you are satisfied beyond a reasonable doubt.

       During closing argument, the prosecutor referred to the reasonable doubt

standard in the instruction and said that the “abiding belief” has to be tested and

Taylor tested it by testifying. The prosecutor said,
               Probably the one concern you’re going to have is what does
       it mean to have an abiding belief? Now, if you listen to the
       instructions, the judge has told you that if you an [sic] abiding belief
       in the truth of the charge I have proven to you beyond a reasonable
       doubt that he’s guilty.
               Now, what does that mean? It’s almost as slippery as beyond
       a reasonable doubt. Well, this process was designed to test your
       belief. We give opening statements and you’re told that that is not
       evidence. And it isn’t, but it gives you an idea of what the arguments
       will be, what the evidence will be, then the State presents its case.
       And maybe you believe at that point, but it’s not an abiding belief. It
       hasn’t been tested. Does the defendant - defense gets to cross-
       examine those witnesses. It tests your belief in the truth that they
       are telling you. After all of that, the defendant chose to testify in an
       effort to challenge your belief that he’s guilty. And then there’s
       closing arguments, which are not evidence either, but they’re
       supposed to guide you in how you bel - what you believe and whether
       this case is true.




                                          3
No. 83464-9-I/4


In explaining “abiding belief” and the “beyond a reasonable doubt standard,” the

prosecutor said,
       Your belief in his guilt has survived the entire process that we have
       put before you today and that’s an abiding belief. At the end you still
       believe that he’s guilty is an abiding belief and I - I have proved to
       you beyond a reasonable doubt that he’s guilty of this charge.

Taylor’s counsel did not object to the prosecutor’s statements.

       The jury found Taylor guilty of child molestation in the third degree. At

sentencing, the trial court imposed a 15-month sentence. It found that Taylor

“hasn’t demonstrated a sufficient income to impose any discretionary fines” and

said it would impose only “mandatory legal financial obligations.” But in a lengthy

paragraph on community custody conditions, the judgment and sentence

obligates Taylor to “pay supervision fees as determined by DOC [(Department of

Corrections)]” along with the mandatory victim assessment fee.

       Taylor appeals.

                                  II.   ANALYSIS

   A. Prosecutorial Misconduct

       Taylor says the prosecutor committed prejudicial misconduct during

closing argument by misstating the reasonable doubt standard and undermining

the presumption of innocence. While we agree that certain statements were

improper, we disagree that the prosecutor committed prejudicial misconduct

requiring reversal.

       We review allegations of prosecutorial misconduct for an abuse of

discretion. State v. Lindsay, 180 Wn.2d 423, 430, 326 P.3d 125 (2014). To




                                         4
No. 83464-9-I/5


prevail on a claim of prosecutorial misconduct, the defendant bears the burden of

“show[ing] that in the context of the record and all of the circumstances of the

trial, the prosecutor’s conduct was both improper and prejudicial.” In re Pers.

Restraint of Glasmann, 175 Wn.2d 696, 704, 286 P.3d 673 (2012). Once a

defendant establishes that a prosecutor’s statements were improper, if, as here,

the defendant did not object at trial, “the defendant is deemed to have waived

any error, unless the prosecutor’s misconduct was so flagrant and ill intentioned

that an instruction could not have cured the resulting prejudice.” State v. Emery,

174 Wn.2d 741, 760–61, 278 P.3d 653 (2012). Defense counsel’s failure to

object to the prosecutor’s allegedly improper comments “‘strongly suggests’” that

the comments “‘did not appear critically prejudicial to [the defendant] in the

context of the trial.’” State v. McKenzie, 157 Wn.2d 44, 53 n.2, 134 P.3d 221

(2006) (emphasis omitted) (quoting State v. Swan, 114 Wn.2d 613, 661, 790

P.2d 610 (1990)).

       Taylor says, and the State concedes, that some of the prosecutor’s

statements were improper. “Due process requires that the State bear the burden

of proving every element of the crime beyond a reasonable doubt.” State v.

Warren, 165 Wn.2d 17, 26, 195 P.3d 940 (2008). “[T]he defendant is entitled to

the benefit of any reasonable doubt. It is error for the State to suggest

otherwise.” Id. at 27. “Arguments by the prosecution that shift or misstate the

State’s burden to prove the defendant’s guilt beyond a reasonable doubt

constitute misconduct.” Lindsay, 180 Wn.2d at 434. The prosecutor’s comments

that “this process was designed to test your belief” and that “the defendant chose


                                          5
No. 83464-9-I/6


to testify in an effort to challenge your belief that he’s guilty,” were misstatements

of the burden of proof and tended to undermine his presumption of innocence.

The prosecutor’s statements suggested that the jury starts by presuming Taylor

is guilty. The prosecutor similarly suggested that the jury starts with a

presumption of guilt rather than innocence by saying,
       Your belief in his guilt has survived the entire process that we have
       put before you today and that’s an abiding belief. At the end you still
       believe that he’s guilty is an abiding belief and I–I have proved to you
       beyond a reasonable doubt that he’s guilty of this charge.

       As mentioned above, we next consider whether the prosecutor’s

misconduct was so flagrant and ill-intentioned that no jury instruction could have

cured the resulting prejudice. Emery, 174 Wn.2d at 760–61. We analyze

prejudice by looking at the comments “in the context of the total argument, the

issues in the case, the evidence, and the instructions given to the jury.” Warren,

165 Wn.2d at 28 (trial court’s timely instruction cured any error). And “[w]e

presume the jury was able to follow the court’s instruction.” Id.

       In Warren, during closing argument, the prosecutor improperly repeated

that “[r]easonable doubt does not mean give the defendant the benefit of the

doubt.” Id. at 24–25. The defense objected and the trial court provided a

curative instruction, referring the jury to the written instructions and explaining the

State’s burden of proof. Id. at 24–26. Our Supreme Court determined that

because the trial court gave “a correct and thorough curative instruction, . . . any

error was cured.” Id. at 28; see also State v. Thorgerson, 172 Wn.2d 438, 452,




                                          6
No. 83464-9-I/7


258 P.3d 43 (2011) (concluding that “a curative instruction would have alleviated

any prejudicial effect”).

       Unlike in Warren, Taylor’s counsel did not object and the trial court did not

provide a curative jury instruction. But Taylor has not shown that the

prosecutor’s statements were so flagrant and ill-intentioned that a curative

instruction could not have alleviated any prejudice.

       Additionally, consistent with WPIC 4.01, the trial court instructed the jury

with the correct statement of the burden of proof and presumption of innocence.

And consistent with WPIC 1.02, it instructed the jury that “[t]he law is contained in

my instructions to you. You must disregard any remark, statement, or argument

that is not supported by the evidence or the law in my instructions.” We presume

the jury followed the instructions. Warren, 165 Wn.2d at 28. Given these

instructions, a curative instruction would have sufficed to overcome any resulting

prejudice from the prosecutor’s comments.3

       Moreover, given the significant evidence against Taylor, he fails to show

that the prosecutor’s comments prejudiced the outcome. In State v. Emery,

Division Two determined that, despite the prosecutor’s improper statements, the

defendant could not show prejudice because the State presented multiple

       3
          See, e.g., State v. Anderson, 153 Wn. App. 417, 432, 220 P.3d 1273 (2009)
(“The trial court’s instructions regarding the presumption of innocence minimized any
negative impact on the jury. Again, we presume the jury follows the trial court’s
instructions.”); In re Pers. Restraint of Jackson, No. 46411-0-II, slip op. at 11 (Wash. Ct.
App. Mar. 8, 2016) (unpublished), https://www.courts.wa.gov/opinions/pdf/D2%2046411-
0-II%20Unpublished%20Opinion.pdf (“Since the jury was instructed on WPIC 1.02 and
WPIC 4.01, then certainly a specially tailored instruction, if requested, would have
remedied any impropriety.”); see also GR 14.1(c) (“Washington appellate courts should
not, unless necessary for a reasoned decision, cite or discuss unpublished opinions in
their opinions.”).


                                             7
No. 83464-9-I/8


witnesses and evidence against the defendant. 161 Wn. App. 172, 195–96, 253

P.3d 413 (2011), aff’d 174 Wn.2d 741 (2012). Likewise, in State v. Anderson,

despite the prosecutor’s argument subverting the presumption of innocence, the

defendant could not show prejudice because the jury instructions outlined the

jury’s duties and there was a thorough discussion of the evidence against the

defendant. 153 Wn. App. 417, 429, 220 P.3d 1273 (2009). That evidence, like in

Emery and in this case, included the testimony of multiple witnesses. Id. at 426;

Emery, 161 Wn. App. at 196.

       Here, significant evidence, including C.K.’s and A.K.’s testimony

established that Taylor committed the crime of child molestation in the third

degree.4 C.K. testified that Taylor would touch “[m]y vagina and my butt,” rubbed

and put his finger inside her vagina, and “dry-hump[ed]” her. She also testified

that she thought Taylor’s touching was sexually motivated because, before

touching her, he told A.K. to leave the room. A.K. testified that she saw Taylor

touch and rub C.K.’s “butt and her private part.” And Taylor testified that he took

C.K. and A.K.’s clothes off while they were sleeping because they were hot,

touched or pinched C.K.’s breasts while they wrestled, and once touched C.K.’s

vagina to inspect a rash. Given this evidence of Taylor’s guilt, it is unlikely that

the prosecutor’s comment affected the verdict.




       4
         “A person is guilty of child molestation in the third degree when the person has,
or knowingly causes another person under the age of eighteen to have, sexual contact
with another who is at least fourteen years old but less than sixteen years old and the
perpetrator is at least forty-eight months older than the victim.” RCW 9A.44.089(1).


                                            8
No. 83464-9-I/9


      While the prosecutor made improper comments, Taylor has not

established prejudice warranting reversal.

   B. IAC

      Taylor says his trial counsel was ineffective for failing to object to the

prosecutor’s statements during closing argument, which warrants reversal. We

disagree.

      We review de novo a claim of IAC, which is a mixed question of law and

fact. State v. Jones, 183 Wn.2d 327, 338, 352 P.3d 776 (2015). To prevail on a

claim of IAC, Taylor must show that (1) his counsel’s performance was deficient

and (2) that deficient performance prejudiced him. Id. at 339. We need not

address both prongs of the analysis if the defendant’s showing on one prong is

insufficient. State v. Kyllo, 166 Wn.2d 856, 862, 215 P.3d 177 (2009).

      We begin with “‘a strong presumption that counsel’s performance was

reasonable.’” State v. Grier, 171 Wn.2d 17, 33, 246 P.3d 1260 (2011) (quoting

Kyllo, 166 Wn.2d at 862). The defendant bears the burden of establishing

deficient performance—that the performance fell below an objective standard of

reasonableness—and that the performance was not for a strategic or practical

reason. Id. at 33–34; State v. Horton, 116 Wn. App. 909, 912, 68 P.3d 1145

(2003). “Lawyers do not commonly object during closing argument ‘absent

egregious misstatements.’ A decision not to object during summation is within

the wide range of permissible professional legal conduct.” In re Pers. Restraint

of Davis, 152 Wn.2d 647, 717, 101 P.3d 1 (2004) (footnote omitted) (quoting

United States v. Necoechea, 986 F.2d 1273, 1281 (9th Cir. 1993), and citing


                                         9
No. 83464-9-I/10


Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984)). Prejudice requires Taylor to show “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694.

       Taylor says that, given the case law on prosecutors’ mischaracterization of

the reasonable doubt standard, no reasonable attorney would fail to object to

such statements. He also says that counsel’s failure to object was prejudicial

because the prosecutor undermined the presumption of innocence and “the jury

was instead left with the improper impression that an abiding belief meant that it

should presume Mr. Taylor guilty unless its ongoing belief was adequately

challenged by Mr. Taylor at trial.”

       Assuming without deciding that counsel’s failure to object and request a

curative instruction was deficient, Taylor has not shown prejudice. The trial court

properly instructed the jury on the State’s burden of proof. See Warren, 165

Wn.2d at 28. And, as discussed above, the State presented significant evidence

that Taylor molested C.K. Thus, counsel’s failure to object and request a

curative instruction did not prejudice the outcome. Because failure to establish

either prong defeats an IAC claim, we conclude that Taylor’s claim fails.

   C. Supervision Fees

       Taylor says, and the State concedes, the trial court inadvertently imposed

discretionary DOC community custody supervision fees when it stated that it

intended to impose only mandatory legal financial obligations (LFOs). We

remand for the trial court to strike the supervision fees.


                                           10
No. 83464-9-I/11


       Because trial courts can waive supervision fees, they are discretionary

LFOs. State v. Bowman, 198 Wn.2d 609, 629, 498 P.3d 478 (2021) (citing State

v. Dillon, 12 Wn. App. 2d 133, 152, 456 P.3d 1199, review denied, 195 Wn.2d

1022, 464 P.3d 198 (2020)); RCW 9.94A.703(2). “Where the record

demonstrates that the trial court intended to impose only mandatory LFOs but

inadvertently imposed supervision fees, it is appropriate for us to strike the

condition of community custody requiring these fees.” State v. Peña Salvador,

17 Wn. App. 2d 769, 791–92, 487 P.3d 923, review denied, 198 Wn.2d 1016,

495 P.3d 844 (2021).

       In Dillon, we concluded that it appeared the trial court inadvertently

imposed supervision fees because the trial court stated that it would “order $500

victim penalty assessment, which is still truly mandatory, as well as restitution, if

any.” 12 Wn. App. 2d at 152. The trial court said nothing about supervision fees.

Id. We also concluded that the trial court inadvertently imposed the supervision

fees because of their location in the prewritten language of the judgment and

sentence. Id. Recently, in Bowman, our Supreme Court said, “In accord with

Dillon, we agree that the trial court committed procedural error by imposing a

discretionary fee where it had otherwise agreed to waive such fees.” 198 Wn.2d

at 629. And it ordered the fee be stricken from the judgment and sentence. Id.

       Here, the trial court stated, “Only the mandatory legal financial obligations

will be imposed.” It said nothing about supervision fees. But it used a judgment

and sentence with prewritten language. In a lengthy paragraph under the

community custody section, the judgment and sentence said, “While on


                                          11
No. 83464-9-I/12


community custody, the Defendant shall . . . pay supervision fees as determined

by DOC.” As in Dillon and Bowman, it appears the trial court inadvertently

imposed the supervision fees by using a form judgment and sentence with

prewritten language. Thus, the State’s concession is well taken, and we remand

for the trial court to strike the supervision fees.

          We remand for the trial court to strike the supervision fees and otherwise

affirm.




WE CONCUR:




                                           12